Cushing, J.
This record presents but one question for our determination, namely, whether the court below ruled correctly in saying that it was not competent for selectmen to admit names on the voting list after the opening of the meeting, that is, pending the election.
It is a question of the true construction of the provisions of the Rev. Sts. c. 3 & 4, and of the statute of 1839, c. 42, and especially the following paragraphs:
“ The selectmen shall be in session, at some convenient place, for a reasonable time, within forty eight hours next preceding all meetings for the elections of any of the officers aforesaid, for the purpose of receiving evidence of the qualifications of persons, claiming a right to vote in such elections, and of correcting the lists of voters ; and such session shall be holden for one hour at least, on the day of such election, and before the opening of the meeting.
“ In any town, where the number of qualified voters shall exceed one thousand, such session of the selectmen shall be holden on the day immediately preceding the meeting, and, for as much longer time, previous to said day, as the selectmen shall judge necessary for the purpose aforesaid.”
We agree at once that the statute does not make it the duty of the selectmen of a town to hold a selectmen’s meeting, for the purpose of receiving evidence of the qualifications of voters, after the opening of the polls for the given election. Nor does the reason of the thing allow us to come to any other conclusion. After the voting has commenced, the selectmen are sufficiently occupied with their specific duty of the time, as presiding officers at the election and canvassers of the votes. Of course, it cannot be the right of any person to *145demand of the selectmen then to hold a meeting for the purpose of correcting the voting lists in his favor. He might have applied at the time which the statute points out, that is, before the commencement of the town meeting.
The conclusion implies, and the argument of convenience goes the length of showing, that it is not the right of the selectmen, after the opening of the town meeting, to hold a regular judicial meeting of their own for the general purpose of hearing and determining applications for the correction of the poll lists.
These opinions are confirmed by the reasoning of the court in the case of Capen v. Foster, 12 Pick. 492, and are not contradicted by any thing in the subsequent cases of Gates v. Neal, 23 Pick. 308, and Blanchard v. Stearns, 5 Met. 302.
But we have heretofore decided that selectmen have authority, even after the opening of the town meeting, to strike from the list of voters the name of a person, who is not a legal voter. Humphrey v. Kingman, 5 Met. 162. And we have also decided that selectmen may add a name after the close of their stated meeting for the correction of the lists, though in anticipation of the town meeting. Bacon v. Benchley, 2 Cush. 100. We feel constrained to think that they have the power to do this, that is, to correct manifest error which may come to their knowledge, either by expunging a name, or adding one, as justice may require, even after the opening of the town meeting.
While, therefore, we think it is not competent for the selectmen to hold a regular meeting for the purpose of correcting the lists after the opening of the town meeting, yet we are unable to see any thing in the statute, which renders it incompetent for them, on their official responsibility, to admit a name after that time ; their action in the premises, in such a contingency, being limited by the exigency of subordination to their paramount duty as the presiding officers of the meeting.
We speak of course in regard to towns only, without going into consideration here, of what the law may be in this respect. *146in the very different case of cities, where, as they are organized in this Commonwealth, the municipal officers, whose duty it is to correct the voting lists, are not inspectors of the election.
Upon this view of the subject, a new trial is granted, to take place in this court. Exceptions sustained.